DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the RCE filed on 03/11/2022. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
 
Claims 1-36 are presented for examination.

Allowable Subject Matter
Claims 6, 21, 27 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/17/2022 and 03/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-20, 22-26 and 28-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ansari et al. (US 2015/0074259), in view of Haddad et al. (US 2014/0328161), Papageorgiou et al. (US 2017/0111227).

As to claims 1 and 7, Ansari discloses the invention as claimed, including a method comprising:
receiving, by a first session server of a plurality of session servers located external to a premises and from a premises management system located at the premises (Fig. 7), a message indicating state data associated with the premises management system (253, Fig. 5C; Fig. 6B; ¶0081, “The message informs the service manager and subscription manager functionalities, the gateway appliance's current version, and configuration information”; ¶0082, “The connection manager 60 or the like of the services support network 50 receives the session state of the network channel request where control is implemented to initiate authentication”; ¶0120, “The updater component 51 may receive a message or notification at 171 that updates are available from other sources”); 
determining, by the first session server and based on the message, a second session server of the plurality of session servers, wherein the second session server associated with the premises management system (¶0082, “A message router functionality routes the requesting message to an authentication server 71 or the like as shown in FIG. 6A; ¶0087, “the connection manager servers 60 or the like functionality in the support network provide connection services and enable the establishment of a control channel”; ¶0088; ¶0120; ¶0239, “sends the registration to the support network 50 and the support network 50 determines where the corresponding home PBX is and forwards the registration message”; ¶0242); and 
routing, by the first session server and to the second session server, the message (¶0082; ¶0120; ¶0239). 

Although Ansari discloses a gateway (10, Fig. 1A) and a second session server comprising a web proxy function (¶0076; ¶0155; ¶0127), Ansari does not specifically disclose that the second session server comprises a first virtual gateway associated with the premises management system. However, Haddad discloses that the second session server hosting a first virtual gateway associated with the premises management system (Fig. 1; ¶0032; ¶0034, “the virtual gateway controller 107 may reside in one or more server computers (e.g., cloud servers 109) coupled to the BNG 101 via the core network 111. The virtual gateway controller 107 is responsible for maintaining the subscribers' virtual operation state, which includes determining the operational state of all data plane functions”.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ansari to include the second session server comprises a first virtual gateway associated with the premises management system, as taught by Haddad because it would increase the functionality of system by adding the virtual gateway, thereby improving the manageability and effectiveness of operation (Haddad, ¶0037).

Ansari does not specifically disclose wherein each session server of the plurality of session servers is configured to host one or more virtual gateways. 
However, Papageorgiou discloses wherein each session server of the plurality of session servers is configured to host one or more virtual gateways (vGW, S, Fig. 2; Fig. 3 shows each server hosting vGWs (virtual gateways); ¶0011, “The virtual gateway vGW which handles the protocols drivers, etc. then resides in the network of the operator's backend system S”; ¶0012, “forwards the traffic to the virtual gateway vGW within the operator's backend system S providing the protocols drivers and networking functions needed for the communication with the M2M device D”; ¶0013; ¶0023, “mounting a device at a server via a virtual gateway”; ¶0053; ¶0054; ¶0068; ¶0069, “devices D are attached to the bridged residential gateway BRG which forwards the traffic to a virtual gateway vGW within the operators' backend system S providing the protocols drivers and networking functions needed for the communication with the M2M device D”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ansari to include wherein each session server of the plurality of session servers is configured to host one or more virtual gateways, as taught by Papageorgiou because it would improve scalability by forwarding the traffic to the virtual gateway vGW within the operator's backend system S providing the protocols drivers and networking functions needed for the communication with the M2M devices (Papageorgiou, ¶0069).

As to claim 2, Ansari discloses the method of claim 1, wherein the determining the second session server comprises: determining, based on the message, that the first session server does not comprise a virtual gateway associated with the premises management system (¶0081, “The message informs the service manager and subscription manager functionalities, the gateway appliance's current version, and configuration information”; ¶0082, “The connection manager 60 or the like of the services support network 50 receives the session state of the network channel request where control is implemented to initiate authentication”; ¶0120, “The updater component 51 may receive a message or notification at 171 that updates are available from other sources”). 

As to claim 3, it is rejected for the same reasons set forth in claim 1 above. In addition, Ansari discloses the method of claim 1, further comprising: causing, by the first session server and based on the message, execution of the second session server (253, Fig. 5C; Fig. 6B; ¶0081, “The message informs the service manager and subscription manager functionalities, the gateway appliance's current version, and configuration information”; ¶0082, “The connection manager 60 or the like of the services support network 50 receives the session state of the network channel request where control is implemented to initiate authentication”; ¶0120, “The updater component 51 may receive a message or notification at 171 that updates are available from other sources”). 

As to claim 4, it is rejected for the same reasons set forth in claim 1 above. In addition, wherein the determining the second session server comprises: broadcasting, by the first session server and to the other session servers of the plurality of session servers, a request for a return response indicating that the respective session server associated with the premises management system; and receiving, by the first session server and from the second session server, a return response indicating that the second session server (Fig. 5A; ¶0079; ¶0082, “A message router functionality routes the requesting message to an authentication server 71 or the like as shown in FIG. 6A; ¶0087, “the connection manager servers 60 or the like functionality in the support network provide connection services and enable the establishment of a control channel”; ¶0088; ¶0120; ¶0239, “sends the registration to the support network 50 and the support network 50 determines where the corresponding home PBX is and forwards the registration message”; ¶0242). 

As to claim 5, it is rejected for the same reasons set forth in claim 1 above. In addition, Ansari discloses the method of claim 1, further comprising: determining, by the first session server, that a third session server associated with the premises management system; and causing, by the first session server, shutdown of the gateway on the third session server (Table 2, “If the temperature thresholds on the devices that are temperature controlled are exceed…shutdown the GW device”; ¶0200).

As to claim 8, Ansari discloses the method of claim 7, wherein the gateway state machine is configured to store the message to maintain state data associated with the premises management system (10, Fig. 3; ¶0060, “the gateway appliance includes functionality for combining the storage available from its own internal and attached hard drive(s) 154 with any Network Attached Storage device 158 on the network to create a single virtual file system…”).

As to claim 9, Ansari discloses the method of claim 1, wherein the first gateway (10, 50, Fig. 3) is configured to: transmit, to a computing device located external to the premises (50, Fig. 3), the state data; and receive, from the computing device, control data for the premises management system (Fig. 3; ¶0060, “The gateway will automatically detect, mount, and manage the connections to the NAS devices and add them to its own file system”

As to claim 10, Ansari discloses the method of claim 1, wherein the message comprises a User Datagram Protocol (UDP) message (¶0054, “The DHCP client particularly requests via a UDP/IP (User Datagram Protocol/Internet Protocol (e.g., Ipv4, Ipv6, etc.)) configured connection information”).

As to claim 11, Ansari discloses the method of claim 1, wherein the first session server and the premises management system are configured to communicate via a persistent network connection between the first session server and the premises management system (Fig. 3; Fig. 6; ¶0054; ¶0081). 

As to claim 12, Ansari discloses the method of claim 11, wherein the persistent network connection comprises a Transmission Control Protocol (TCP) connection (¶0054, “communications for providing a set of rules for exchanges between a browser client and a server over TCP”).

As to claim 13, Ansari discloses the method of claim 1, wherein the receiving the message comprises: receiving, via at least one of a security panel located at the premises or a network device located at the premises, the message (248, Fig. 5C; ¶0081, “a connection with a VPN is established. Step 250 represents the step of storing the WAN and VPN IP addresses to be used for inbound services”). 

As to claim 14, Ansari discloses the method of claim 1, wherein the state data is associated with at least one of a sensor, a detector, a camera, an input/output (I/O) device, a touchscreen controller, a video camera, an input/output (I/O) device, an actuator, a device controller, a premises gateway, a network device, a network router, or a security panel (20-62, Fig. 1A; ¶0047, “a home automation networking device 20 (e.g., X10, Z-Wave or ZigBee) for wired or wireless home network automation and control of networked home devices such as a switch controller 22, sensor devices 23, automatically controlled window blinds 24, a controlled lighting or lamp unit 25, etc.”). 
As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, Ansari discloses a device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (Figs. 2A-2B). 

As to claim 16, Ansari discloses the device of claim 15, wherein the device comprises a second session server of the plurality of session servers (Figs. 6-7).

As to claim 17, it is rejected for the same reasons set forth in claim 2 above.

As to claim 18, it is rejected for the same reasons set forth in claim 3 above.

As to claim 19, it is rejected for the same reasons set forth in claim 4 above.  

As to claim 20, it is rejected for the same reasons set forth in claim 5 above.

As to claim 22, it is rejected for the same reasons set forth in claim 1 above. In addition, Ansari discloses a system comprising: a plurality of premises devices associated with a premises management system located at a premises (20-62, Fig. 1A; ¶0047, “a home automation networking device 20 (e.g., X10, Z-Wave or ZigBee) for wired or wireless home network automation and control of networked home devices such as a switch controller 22, sensor devices 23, automatically controlled window blinds 24, a controlled lighting or lamp unit 25, etc.”). 

As to claim 23, it is rejected for the same reasons set forth in claim 2 above.

As to claim 24, it is rejected for the same reasons set forth in claim 3 above.

As to claim 25, it is rejected for the same reasons set forth in claim 4 above.  

As to claim 26, it is rejected for the same reasons set forth in claim 5 above.

As to claim 28, it is rejected for the same reasons set forth in claim 7 above.

As to claim 29, it is rejected for the same reasons set forth in claim 8 above.

As to claim 30, it is rejected for the same reasons set forth in claim 9 above.  

As to claim 31, it is rejected for the same reasons set forth in claim 1 above. In addition, Ansari discloses a non-transitory computer-readable medium storing instructions (Figs. 2A-2B).

As to claim 32, it is rejected for the same reasons set forth in claim 2 above.

As to claim 33, it is rejected for the same reasons set forth in claim 4 above.

As to claim 34, it is rejected for the same reasons set forth in claim 3 above.

As to claim 35, it is rejected for the same reasons set forth in claim 5 above.  

Applicant’s arguments with respect to claim(s) 1-5, 7-20, 22-26 and 28-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Papageorgiou et al. (WO2015/176775), Poirer et al. (US 2013/0173797), Fadell (US 2009/0180430), Matthews et al. (US 7,111,072) disclose cloud based customer premises equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        May 19, 2022